ON MOTION TOR. REHEARING.
MacIntyre, J.
The defendant moves for a rehearing on the ground that the court has apparently overlooked the fact that the plaintiff was injured by using the exact part of the premises which she had notified the landlord was defective, and was injured because of the exact defective condition which she had called to the landlord’s attention; and cites Jackson v. Davis, 39 Ga. App. 621 (147 S. E. 913), the cases therein cited, and Yancey v. Peters, 49 Ga. App. 128 (174 S. E. 182). In the Jaclcson case it is said: “When rented premises become defective and unsafe, it is the duty of the tenant to refrain from using that part of the premises the use of which would be attended with danger. [Italics ours.] It is his duty to exercise ordinary care for his own safety; and where he is injured as a result of his failure to exercise such care, he can not recover damages, from his landlord, even though the latter may have been negligent in failing to make repairs. Construing the allegations of the petition most strongly against the plaintiff, as must be done on demurrer, it affirmatively-appears that the plaintiff voluntarily used a portion of the premises which he lenew was dangerous [italics ours]; and this being true, he was not entitled to recover.” In that ease the plaintiff voluntarily used a portion of the premises which he knew was dangerous. In Miller v. Jones, supra, this court stated that “Even after notice of defects given to the landlord the tenant is entitled to continue in the use of the premises without losing his right of redress for any damage sustained, provided the conduct of the tenant in so doing is not such as to preclude him from recovering, and he will *808not be so precluded unless by the exercise of ordinary care he could have avoided the consequences to himself of the defendant’s negligence.” And in Johnson v. Collins, 98 Ga. 271, 273 (26 S. E. 744), the court stated that “The question as to whether or not she was in the exercise of ordinary care in the use of the steps was a question of fact to be passed upon by a jury; and to convict her of negligence, it was necessary to appear, not only that the steps which were the cause of her injury were defective, but that she likewise-knew of the danger. If they were out of repair, but not so obviously so as that a person of ordinary prudence must have known they were dangerous, then she was entitled to go to the jury upon the question as to whether there was an apparent danger in their 'use. As long as she did not know they were dangerous, or had no reasonable ground to suspect such to be the fact, her use of them could not be legally considered negligent.” In our opinion the case sub judice is controlled by the decisions in Miller v. Jones, Stack v. Harris, and Johnson v. Collins, supra, and should be distinguished from such cases as Jackson v. Davis and Yancey v. Peters, supra, in that in those cases it appeared that the plaintiff voluntarily used a portion of the premises which he knew was dangerous. We should not confuse “notice of defects” with “knowledge of danger.” Even after the tenant may have notice of defects in the premises, she may yet continue to use the premises, including the part of the premises which are defective, if she does not know they are dangerous or has no reasonable ground to suspect such to be the fact. Her use of them could not be legally considered negligent. Johnson v. Collins, supra.

Beheañng ¿temed.


Guerry, J., concurs. Broyles, C. J., dissents.